DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s preliminary amendment dated 19 March 2021 is acknowledged. Claims 19-24 as amended are pending.

Information Disclosure Statement
The information disclosure statement filed 19 March 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. Specifically, the ISR for PCT/JP2018/012042 dated 19 June 2018, and the Chinese Office action in application 201880019756,7 dated 13 January 2020 are not present in the current application or in the parent application Ser. No. 16/066,972. It has been placed in the application file, but the information referred to in the lined-out references has not been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19, 20, 22, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Venkatesh et al., “Novel Brush Copolymers via Controlled Radical Polymerization,” Macromol. Chem. Phys. 205, 2161-2168 (2004) (“Venkatesh”).
As to claims 19, 20, 22, and 23, Venkatesh teaches a radical polymerization initiating group-containing compound for conducting radical polymerization. Specifically, Venkatesh teaches a homopolymer of 2-(2-bromoisobutyryloxy)ethyl methacrylate (BIEM) (p. 2162, col. 1). AS can be seen with reference to fig. 3, polymerized BIEM contains a group of formula (1) where Y is O, X is Br, R1 and R2 are each alkyl groups, and meets the specific structure of formula (3) required by claim 20.
The aforementioned resin is polymeric based on a vinyl polymer (see Table 2, showing molecular weights of 8900 and 7400 for polyBIEM), as required by claim 23, and thus reasonable, given the high molecular weight compared to BIEM, that the compound has three or more groups of formula (1).
	Venkatesh teaches using the aforementioned polymer in initiating polymerization of radically polymerizable monomers having an unsaturated bond (p. 2164, 2nd col., teaching polymerizing methyl acrylate and 1-octene) to form comb type polymers, but does not teach the use of compounds (3) and (4), or the ratio of compound (2) to compound (4) as recited. However, since the claims are directed to the initiating compound, these limitations are characterized as an intended use of the compound taught by Venkatesh. Since Venkatesh teaches the exact same compound as recited, it is presumed to be capable of the intended use.

Claim(s) 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Truelsen et al., “Synthesis of end-branched poly(ethylene glycol)s by aqueous atom transfer radical polymerization,” Polym. Bull. 49, 235-242 (2002) (“Truelsen”).
As to claims 19-21, Truelsen teaches a macroinitiator polymer (abstract). The polymer has the structure 
    PNG
    media_image1.png
    61
    407
    media_image1.png
    Greyscale
(Scheme 1, p. 237). The aforementioned polymer has two end groups that meet formula (1), where Y is O, R1 and R2 are methyl, and X is Br, which also meets formula (3) of claim 20, and has two groups of formula (1) as required by claim 21. 
Truelsen teaches using the aforementioned polymer in initiating polymerization of radically polymerizable monomers having an unsaturated bond (p. 237, teaching the use of the initiator to polymerize polyethylene glycol methacrylate) to form polymers, but does not teach the use of compounds (3) and (4), or the ratio of compound (2) to compound (4) as recited. However, since the claims are directed to the initiating compound, these limitations are characterized as an intended use of the compound taught by Truelsen. Since Truelsen teaches the exact same compound as recited, it is presumed to be capable of the intended use.

Claim(s) 19, 20, and 22-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0305898 (“Zhang”). 
As to claims 19 and 20, Zhang teaches a polymeric primer for grafting a coating for substrates. As an example, Zhang teaches a primed undercoating formed from polymerizing lauryl methacrylate, 2-(2-bromisobutyryloxy)ethyl methacrylate, and 3-(trimethoxysilyl)propyl methacrylate, and coating a surface with it (paras. 0434-0436). The monomer 2-(2-bromisobutyryloxy)ethyl methacrylate includes a group of formula 1 where Y is O, R1 and R2 are alkyl, and X is Br. Moreover, this structure meets formula (3) required by claim 20. 
Zhang teaches using the aforementioned polymer in initiating polymerization of radically polymerizable monomers having an unsaturated bond (para. 0438, teaching polymerization of (meth)acryl monomer off the coated surface) to form graft polymers, but does not teach the use of compounds (3) and (4), or the ratio of compound (2) to compound (4) as recited. However, since the claims are directed to the initiating compound, these limitations are characterized as an intended use of the compound taught by Zhang. Since Zhang teaches the same compound as recited, it is presumed to be capable of the intended use.
As to claims 22 and 23, Zhang teaches a polymer of the monomers, and therefore it would be reasonable to conclude that the compound contains at least three of the recited groups of formula (1).
As to claim 24, the polymer includes a monomer having a trimethoxysilyl group (para. 0434), which is a reactive group that bonds to a surface of  base material, as described by applicant’s specification, paras. 0100-0101. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19, 20, and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No. 10,995,159. Although the claims at issue are not identical, they are not patentably distinct from each other because patented claim 1 recites an organic compound that includes at least one group having a structure of formula 1, which is defined the same way as recited in claim 19. Since claim 19 includes at “least one,” the modification of such compound to having three or more such groups as recited by claim 22 is an obvious modification. Patented claim 6 recites that the group of formula 1 has the same formula of formula 3 of claim 20.
Claims 19, 20, and 22 recite a method for polymerizing radically polymerizable monomers having an unsaturated bond, and a compound of formula (4), but does not recite a compound of formula (3), nor the ratio of a compound of formula (4) to the compound of formula (2).  However, since the claims are directed to the initiating compound, these limitations are characterized as an intended use of the compound recited by patented claims 1 and 6. Since patented claims 1 and 6 teach the same compound as recited, it is presumed to be capable of the intended use.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KREGG T BROOKS/               Primary Examiner, Art Unit 1764